                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONTE MCCLELLON,                                    CASE NO. C19-0394-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    BANK OF AMERICA NA,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s unopposed motion for service (Dkt. No.
18   10). The Court has already issued summons in this case. (Dkt. No. 12.) Defendant has
19   represented that it will accept service via electronic mail. (Dkt. No. 11.) The Court construes
20   Defendant’s signed representation (Dkt. No. 11), Defendant’s notice of appearance (Dkt. No. 4),
21   and issuance of summons (Dkt. No. 11) as Defendant’s acceptance of proper service. See Fed. R.
22   Civ. P. 5(b)(2)(E). Therefore, the motion is DENIED as moot.
23          DATED this 15th day of May 2019.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C19-0394-JCC
     PAGE - 1
